           Case 4:19-cv-00835-BRW Document 40 Filed 08/18/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

ANGELA WILLIAMS                                                                          PLAINTIFF

                                       4:19-CV-00835-BRW

ALLSTATE INSURANCE COMPANY                                                            DEFENDANT

                                              ORDER

       A question of subject-matter jurisdiction may be raised sua sponte at any time.1 Federal

court diversity jurisdiction requires an amount in dispute over $75,000 and all the parties on one side

of the controversy must be citizens of different states from all of the parties on the other side.2

       Plaintiff’s Complaint asserts that Defendant breached an insurance contract when it failed to

pay uninsured motorist coverage. Under the contract, that amount is capped at $25,000. Plaintiff

seeks the policy limits for uninsured motorist coverage, a 12% penalty, and lawyer’s fees.3

       No reasonable attorneys’ fees and 12% can make up the $50,000 difference between the

policy limits a the $75,000 jurisdictional minimum. Accordingly, I find to a legal certainty that

Plaintiff’s claims do not satisfy the amount-in-controversy requirement.4 The Clerk of the Court is

directed to immediately REMAND this CASE to Circuit Court of Pulaski, County, Arkansas.

       IT IS SO ORDERED this 18th day of August, 2020.

                                                    Billy Roy Wilson_______________
                                                    UNITED STATES DISTRICT JUDGE




       1
        Bueford v. Resolution Trust Corp., 991 F.2d 481, 485 (8th Cir. 1993).
       2
        28 U.S.C. § 1332; Indianapolis v. Chase National Bank, 314 U.S. 63, 70 (1941).
       3
        Doc. No. 2.
       4
        Larkin v. Brown, 41 F.3d 387, 388 (8th Cir. 1994).
